          Case 1:20-cv-04448-LJL Document 41
                                          26 Filed 11/25/20
                                                   09/24/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 ALEX HOLMES, JOSH NAVARRO, NICO
 TRAMONTANA, BITCOIN VENTURES 2020, LLC,
 YASAR CORPORATION and ONEPURPOSE LTD.,
                                                                         DEFAULT JUDGMENT
                                       Plaintiffs.                        IN FAVOR OF JOSH
                                                                              NAVARRO
                against-
                                                                        Pursuant to 28 U.S.C. §1746
 CHET MINING CO, LLC, CHET MINING CO CANADA
 LTD., and CHET STOJANOVICH,                                         Civ. Action No.: Civ. Action No.:
                                                                           1:20-cv-04448-LJL
                                       Defendants.


       This action having been commenced on June 10, 2020 by the filing of the Summons and

Complaint, and a copy of the Summons and Complaint having been personally served on the

defendant, Chet Mining Co. LLC on June 15, 2020 by personally delivering the Summons and

Complaint to the New York State Department of State as said defendant’s agent pursuant to N.Y.

Limited Liability Company Law §304 and thereafter mailing a copy of the Summons and

Complaint to Chet Mining Co. LLC on June 16, 2020 and a proof of said service on each of the

defendants having been filed on July 2, 2020 (ECF Doc. #11 pg. 3 of 5), and served on the

defendant Chet Stojanovich on June 16, 2020 by affixing a copy of the Summons and Complaint

to the door of his residence and thereafter mailing a copy of same to his place of residence on June

24, 2020 pursuant to N.Y. C.P.L.R. §304(4), and a proof of said service on each of the defendants

having been filed on July 2, 2020 (ECF Doc. #10), and having been personally served on the

defendant, Chet Mining Co. Canada Ltd. on June 15, 2020 by personally delivering the Summons

and Complaint to the New York State Department of State as said defendant’s agent pursuant to

N.Y. Business Corporation Law §307 and thereafter mailing a copy of the Summons and


                                                 1
          Case 1:20-cv-04448-LJL Document 41
                                          26 Filed 11/25/20
                                                   09/24/20 Page 2 of 2




Complaint to Chet Mining Co. LLC on June 16, 2020 and a proof of said service on each of the

defendants having been filed on July 2, 2020 (ECF Doc. #11 pg. 1 of 5), and the defendants not

having answered the Complaint, and the time for answering the Complaint having expired, it is

       ORDERED, ADJUDGED AND DECREED: That the plaintiff JOSH NAVARRO have

judgment against defendants CHET MINING CO, LLC, CHET STOJANOVICH and CHET

MINING CO. CANADA LTD., jointly and severally, in the liquidated principal amount of One

Hundred Eighty-One Thousand One Hundred Twenty-Five and 00/100 Dollars ($181,125.00)

plus prejudgment interest from August 14, 2019 through the date of this Order at a rate of 9%

per annum.

Dated: 11/25/2020

       New York, New York


       ____________________

So Ordered:   New York, New York                   ____________________________
                                                   Hon. Lewis J. Liman
                                                   District Judge




                                               2
